Title: To George Washington from William Heath, 26 January 1781
From: Heath, William
To: Washington, George


                        
                            Dear General
                            West point Janry 26th 1781
                        
                        I am honored with yours of yesterday, have written Major General Parson, if possible to compleat a Battalion
                            and forward them to Join Major General Howe and doubt not but it will be effected. I have the honor to be with the
                            greatest respect your Excellencys most Obedient Servant
                        
                            W. Heath
                        
                    